Atkinson and Gilbert, JJ.,
dissenting. .There is no. ambiguity apparent in the language of the policy quoted above, under the heading “Special Agreements.” This clause excludes a recovery under the policy where the entry into the safe has been effected otherwise than by the use of tools, explosives, electricity, or chemicals directly upon the exterior thereof. The allegation in the plaintiff’s petition is that the combination of the safe on the “outer door was worked, and that the inner door had two holes drilled through it, . . and thus enabled the robber to enter the inner door.” The allegations plainly and unambiguously seek a recovery where the entry through the exterior of the safe was not made by the use of tools, explosives, electricity, etc., upon the exterior, as required in the policy. The petition failed to set out a cause of action. Compare Brill v. Metropolitan Surety Co., 113 N. Y. Supp. 476; Blank v. National Surety Co., 181 Iowa, 648 (165 N. W. 46, L. R. A. 1918B, 562). See 80 Law Times Beports (Eng*162lish), 248. Therefore it was error to overrule the general demurrer. For a ease taking the contrary view see Fidelity &c. Co. v. Sanders, 3.2 Ind. App. 448 (70 N. E. 167).